PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 10,721,800
Issue Date: 21 Jul 2020
Application No. 16/351,530
Filing or 371(c) Date: 13 Mar 2019
Attorney Docket No. 10,721,800 

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the constructive petition under 37 CFR 1.182, filed October 26, 201, requesting issuance of duplicate Letters Patent of the above-identified patent due to loss of the original Letters Patent.

The petition is GRANTED.

The Office acknowledges receipt of the required $210 petition fee.

The Office of Data Management is directed to issue duplicate Letters Patent.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3230.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to Rochaun Hardwick in the Office of Data Management at 571-272-4200. 

A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

cc:	Rochaun Hardwick, Randolph Square, 9th Floor, Room A24, (Fax No. 571-270-9958)